IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,335



                      EX PARTE BONIFACIO JUAREZ, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. 9426944-A IN THE 209 TH JUDICIAL DISTRICT COURT
                         FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

firearm by a felon and was sentenced to fifteen years’ imprisonment.

       Applicant contends, inter alia, that he was denied adequate notice of a parole revocation

hearing by the Texas Board of Pardons and Paroles, and was thereby denied the opportunity to

present a defense to the allegations. Applicant’s parole was revoked on October 17, 2008.

       Based on documentation provided by the Texas Department of Criminal Justice–Review and
                                                                                                     2

Release Processing Division, the trial court determined that Applicant did not receive notice of the

date upon which the parole revocation hearing would be conducted. We find that Applicant is

entitled to relief. If the Board of Pardons and Paroles has not already done so, it shall conduct a new

parole revocation hearing, and shall provide Applicant with timely notice of the hearing such that

Applicant has at least 30 days in which to prepare for the hearing. Applicant's remaining claims are

dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: April 28, 2010
Do not publish